Title: To Thomas Jefferson from Benjamin Henry Latrobe, 31 August 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington, Augt. 31st. 1805
                  
                  I have been here for some time, 10 days, & shall remain untill every thing which requires my presence is compleatly disposed of, which will be the case I hope about the middle of next week. I will now endeavor to give you full information of all the circumstances attending the present state of the public buildings.
                  1. The Capitol.—
                  The exterior walls are caried up perfectly as high as the tops of lower block of the plaster Capitals. The Pilaster capitals consist of two blocks, the lower  & (which is the highest of the two) comprises all the leaves, the upper, the volutes of the order. The angle buildings in the interior of the room are also carried up to this heighth. Now this level, which is also that of the top of the Architrave of the interior colonnade, springs the arch of the area behind the Colonnade, containing the lobby and gallery.—The upper blocks of the Pilasters are all on the Walls and those at the angles are set. Had this day not been extremely wet it is probable that those on the East & west fronts would have been set, & the Wall partly carried up. If the next week should prove fair it will be easy to set all the Capitals and level the Wall for the reception of the Architrave.
                  As soon as all these Capitals shall be in their places we shall immediately put on the Architrave which consists of a single Block in highth & carries the work up two feet in one course. All the Architrave is ready in the Yard, as is the Frieze & above 6/7th. of the Cornice. I shall be much disappointed if by the first of October the whole entablature be not in its place.—This however will depend much upon the weather. The Cornice blocks both of the South & East fronts are ready, those that are wanting belong to the West front.
                  In the interior the Wall of enclosure of the Hall of representatives is carried up to its full highth, but no part of the freestone coping, upon which the Colonnade rests is set. The Blocks of the Columns are, nearly all, in the Yard and most of the lower tier are wrought as well as some of the upper tiers. There is therefore a prospect that by the time Congress shall meet, not only the external walls will be at their heighth (independently of the ballustrade) but also, that the interior Colonnade will show its figure and intention.—
                  North wing of the Capitol.
                  As it has been the expectation of many of the senators that of the sum of 20,000$ in addition to 120,000 appropriated to the South wing, a sufficient portion should be expended upon the accomodation of that body,—I have agreeably to the wish you expressed in the last conversation with me  on the subject, taken a particular survey of the state of that wing, and am more & more confirmed in my opinion that it must some day or other be compleatly gutted, and solidly constructed in the interior.
                  [GRAPHIC IN MANUSCRIPT]
                  Colonel Worthington of the State of Ohio being accidentally here, seconded with great warmth the desire of Mr. Mathers, that at all events more committee rooms should be provided for the accomodation of the house. Both stated that as the room marked C was the only Committee room the first Member of a Committee who could get into it every morning, seized it for the use of his Committee; That thus a Committee on a trifling business were often in possession of the room, while the most important affairs were transacted in a corner of the Senate chamber amidst the bustle usually preceding the opening of the house.—I was assured that if the Senate did not find some show of attention to their accomodation, their temper might prove far from friendly to any city objects which might come before them.
                  It was therefore my intention to have laid before you a plan of division of the rooms on the ground floor in order to attain these wishes previously to any thing being done. But a discovery which I made in the room marked A, heretofore the Clerks office and in which the Senate sat last Session, obliged me to order immediate proceedings.—
                  I had long observed that the plaistering of the cieling of this room was much cracked, & I had directed Mr. Lenthall in the course of the Summer to examine its state. He did so & found that it was in a dangerous state, the whole of it threatning to come down. Accordingly the plaistering was taken down on my arrival here, the laths opened (for they were too close) and a new coat put on. This was completed yesterday, and this morning I went upon the scaffolding to examine it. To my surprize I found that in one place the cieling had sunk full six inches, & according to the account of the plaisterer had come down considerably since he began to work. I therefore ordered the laths to be taken off in the lowest part where the dotted line crosses the room from South to North., I there found a trussed girder which on examination proved to be rotten with what is called very improperly, the dry rot. This species of rot cannot I believe be effectually stopped. It is in fact the effect of a white moist vegetation of the species I beleive of lichen which spreads itself through the fibres of the timber. It is similar to parchment, & leaves at last of the timber nothing but that shell which is exposed to the air.—As the Girder which is thus affected carries ½ of the joists of the room, it became immediately necessary to support it especially as any alarm respecting its safety would spread into the house of representatives sitting in the library above. It immediately occurred to me that a partition running from West to East would support both the sunken Girder, & the other which is not apparently faulty & lies nearer to the fireplace, and divide the room into two Committee rooms. As no time was to be lost, I have ordered this plan to be carried into immediate effect, supporting the partition from below, and placing a very strong post under the faulty girder. These two Committee rooms will be entered from the semieliptical Vestibule at D. The Northern room must be warmed by a Stove. Colonel Worthington pointed out so pressingly the necessity of at least 3 Committee rooms, that I beg leave to propose another partition across the Vestibule at B. The expence of this whole alteration will be comparatively small, and its effect on the convenience of the house will be felt in the most favorable manner. I beg your decision on this point as soon as convenient. In the Senate chamber itself, much repair is wanted. The plaistering of 3 of the Columns is so burst as to gape from top to bottom from ½ to a whole inch. The State of these Columns is dangerous, and as it is impossible to say to what extent a repair by pulling off the lath & plaister & replaistering them might lead, I have directed a band of strong linnen to be put round them, drawn together on the side next to the Gallery so as not to be visible below. When this is done the cracks may be filled, and the whole being white washed, the failure cannot be seen. Another large patch has lately fallen from the cieling on the right of the presidents Chair. Our people are getting up a scaffold to examine & repair it. I am wholly in despair about this room and am impatient for the period at which your idea of raising it up to the next story can be carried into effect. If the additional Committee rooms do not put the Senate into good humor, I must fear their patched Chamber will much injure their temper towards the city.
                  Before I leave the Capitol I beg to remark, that I had scarcely arrived before my ears were filled with the scandal of the city on the subject of Mr Blagden’s being employed at the Navy Yard, to the injury of the work on the Capitol. I was also told that complaint in writing would be or had been made to you on this subject.—Now it is true that if the hands employed at the Navy Yard were employed at the Capitol the work there would be more forward,—but it is also true, that if any other Master Mason were employed at the Navy Yard, no more journey men Masons would be employed at the Capitol than now are,—for whoever he were, he would be under the necessity of overbidding Blagden, or he would not get any hands. Mr Stuart of Baltimore has been here for the avowed purpose of enticing away as many of our hands as he could. He has not succeeded. The hands employed at the Navy Yard are two of those before resident here. Two others I have sent from the Northward. Five hands employed last Summer are entirely lost thus. Five of them are dead, one is not expected to live, and two are very sick. The best of our Men, Haddock, has undertaking the bank of Columbia, & will not finish it for 2 Months to come. He has with him 3 or 4 more of our Men. Thus it is not the employment of Blagden at the Navy Yard so much as the immense demand for Stonecutters here& in the neighborhood that injures us. At the Presidents house, and the Treasury fireproof I have employed their & Birth. They cannot get more than one journeyman, & progress very slowly, for they have also the stone work of the Presbyterian church to do. In this manner are we situated, and I do not see any resource. Next season the Cathedral of Baltimore, the Union bank & other buildings will draw off all hands that can be procured.—As to my agency in the employment of Blagden in the Navy Yard, I confess that I recommended him upon this principle,—that the importance of the Work in that department is daily growing, & ought to be in the hands of a Man of known skill & integrity. Besides a Man possessing both these qualities will actually be a novelty in the building department on the Eastern branch.—Nor shall we, I sincerely believe be a single day behind hand on this account. A temporary roof of scaffold boards & poles must be made over the South Wing this Winter. Employment for stonecutters will cease every where else. In the Capitol they may finish the interior uninterruptedly.
                  
                     President’s house.
                  Of the State of this work Mr. Lennox has I believe fully informed you. Your Cellar will be an admirable one. The joists of the roof are up. I hope to see it covered without delay.—The buildings will look singularly plain this winter.
                  
                     Roof of the Capitol.—
                  I have made the consideration of this roof my principal employment both at home & here for some time past, & have as much convinced myself of the beauty which will result from the Windows a la Halle au bled, as of the pressing necessity of seriously deliberating whether they must not be given up even now.—I therefore hope you will, as you have so often before,—pardon my once more stating to you all that occurs to me on the subject. Should your decision be still in favor of this method of lighting the house I will immediately endeavor to make the best possible contrivance which its nature will admit.
                  1. The enclosed drawing shews the part of a semicircle which would be occupied by the windows. Their extreme flatness will be more apparent hereby than by shewing only the Segment.—
                  2. The drawing I formerly submitted shews that the sun will look into the house through the South windows and a short time through the East & West, in the shortest days, & that at the equinox it will begin to look in thro’ all the windows, and be very troublesome at Midsummer.
                  3. From the first observation results the difficulty of preventing leakage,—from the second the necessity of blinding the majority of the light for the greatest part of the Session.
                  4. The size of these windows observing the best proportion would be 5ft. x 15ft. = 4 lights by 10 lights = 40 lights in each Window, in all 200 lights in the 20 Windows. These 200 lights or panes of glass, however, have each 3 joints (one being in common between 2 lights) making the number of joints 2,400,—being so many chances of leakage.
                  5. A single leaky joint, dropping upon the head or desk of a member will disturb the whole house, and in some directions of the wind and rain will discharge a very large quantity of Water. Leaks of this sort are always difficult to repair. In winter the frost renders them almost unavoidable. Another source of leakage will arise out of the breaking of the Glass in clearing off the snow by careless servants, & hail may destroy half the lights in a few minutes.—
                  6. But the leakage is not the only source of wet dropping from the windows. In winter the condensation of Vapor in so high a room upon the cold Glass is sufficient to keep up a sort of rain from above. In the Pennsylvanian bank there was in Winter always a ring of Wet round the stove of exactly the diameter of the opening in the dome over which the Lanthern is situated, and which arose from the condensation of the vapor on the upright sashes, running down over the rim of the opening. It was so troublesome that I have taken steps to catch it & turn it out under the Sash. After a moist easterly wind, if a cold north west wind arose, the water ran down in very heavy drops, and streamed over the floor. Would not this be still more the case in a room in which so much moist breath ascends, to be condensed by the winter’s Air upon the Glass lying almost horizontally.—And of this Glass the Windows will contain (including the bars) 3,750 superficial feet.—
                  7. In the calculation of the size of the Glass, I have adopted a small pane, as the most easily procured at first, & also most easily repaired, namely 14 inches by 19 inches; so that 4 in the width & 10 in the highth of the sash making 40 in each window. German Glass, unless expressly manufactured, is too thin for the purpose, & it would perhaps be best to order immediately a redundant quality of thick Glass either from Hamburg or England, which should be not less than 1/10th of an inch thick.
                  If immediately ordered, glass of this thickness might arrive early in spring. German Glass is however deservedly getting into very bad reputation. Almost All the 10 by 12 &  8 by 10 Glass imported last Year into Philadelphia from Hamburg is so thin & Knotty as to be scarcely saleable.—I am told that this is owing to the sudden demand for German Glass for the American Market, which has had an effect on the speculative views of the Glass Manufacturers in Bohemia,—for, in the french Market nothing but good Glass is saleable.—English Glass is better but very dear.
                  To these objections arising from the chance of leakage I will add, a few others.—
                  8. Previously to the last session held in the old eliptical building, I opened 6 windows in the roof: They were not nearly so flat as those now proposed,—yet they leaked, or dropped by the condensation of vapor., However, as it was known to be merely a temporary arrangement no complaint was made on that score,—but they were exceedingly disliked by the members on acct. of the effect of the light, which the total exclusion of the view of the heavens by blinds did not entirely cure. Experience indeed has taught artists that nothing is so unpleasant as to draw under a sky light,—whereas upright sashes aloft, with an opaque cieling has a pleasant effect, and therefore such are used in all painting rooms and academies. Will not this unpleasant kind of light be the cause of great complaint among the members? after the effects of its beauty is worn off
                  9. I have employed much thought & have made several drawings with a view to the contrivance of a means of opening & shutting a set of blinds over each window, without going for that purpose upon the roof.—If the roof were cylindrical so as to put all the blinds into parallel planes, I should see no difficulty in it: but as the windows are all radiated, the contrivance would be complicated. Still it is practicable thus [GRAPHIC IN MANUSCRIPT] aaa, stands under the Slats of the blind, which are hung on pivots in the frame. b.b. is a rod to which the upper edges of the Slats are attached by staples. c. is a roller under which the line passes, to keep it in the direction of the rod. d. is a roller to carry the line clear, & make it descend perpendicular by behind the Colonnade. f. is its standard. e the line.
                  From each of the lights a line would descend behind the Column. To be impartial, I must confess that this would very much remove the objection to the cost of light;—but to keep all this in order would be troublesome.—The great objection certainly arises from the chances of leakage & the dropping of condensed vapor.
                  After all I have said, & with the full conviction of my own mind, as to the reasonableness of my apprehensions; and moreover,—anxious beyond expression, that the character of all that is done in the department with which you have entrusted me, should be as permanent as that of my predecessors has been evanescent, I give up the beauty of the light with extreme reluctance. And if you do not find my fears and reasonings unsubstantial, I should certainly sacrifice every thing that flatters the taste of the artist, to the certainty of succeeding in a less brilliant mode of construction. A failure in a small part of any great undertaking destroys more easily, than compleat success creates the character of the work, the artist, & the government. In the center building if a semicircular dome be combined with your elegant proposition of the open portico; a thing highly practicable; no objection would exist to this scheme of light, for the space would not be a hall of business, nor would small & occasional leakage be of importance.—
                  I now most respectfully submit to you all I have to say on this subject, & await your final decision. Whenever I receive it, I shall immediately exert myself to carry it into the most perfect execution. I am 
                  with the truest respect Your faithful hble Servt
                  
                     B Henry Latrobe 
                     
                  
               